


Exhibit 10.26

 

Distribution Agreement

between

CEPHEID AND INFECTIO DIAGNOSTIC (I.D.I.) INC.

 

THIS AGREEMENT (“Agreement”) is made as of the 4th day of November, 2003 (the
“Effective Date”) and is by and between Cepheid, a California corporation with
its principal place of business at 904 Caribbean Drive, Sunnyvale, CA 94089
(“Cepheid”) and Infectio Diagnostic (I.D.I.) Inc., a corporation incorporated
under the laws of the Province of Quebec with its principal place of business at
2050 Rene Levesque Blvd. West, Suite 400, Sainte-Foy, Quebec, Canada G1V 2K8
(“IDI”).  Cepheid and IDI are sometimes referred to herein individually as a
“Party,” and collectively as the “Parties.”

 

RECITALS

 

A.            The Parties have previously entered into several agreements,
including agreements related to the formation and operation of the Aridia joint
venture, which agreements are terminated concurrently with the execution of this
Agreement.

 

B.            Cepheid develops, manufactures and markets analytical instruments
designed for nucleic acid based analysis.

 

C.            IDI develops, manufactures, and markets certain assays, including
some that that may be used with Cepheid’s analytical instruments.

 

D.            Cepheid and IDI desire that IDI appoint Cepheid as a distributor
of certain IDI assays for use with Cepheid’s instruments, subject to and in
accordance with the terms and conditions of this Agreement.

 

Now, therefore, the Parties, in consideration of the mutual obligations
hereinafter set forth and intending to be legally bound, hereby agree as
follows:

 


1.             DEFINITIONS: UNLESS OTHERWISE SPECIFICALLY PROVIDED HEREIN, THE
FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS:


 


1.1.          “AFFILIATE” OF A PARTY OR OTHER PERSON OR ENTITY MEANS ANY
CORPORATION, FIRM, PARTNERSHIP OR OTHER ENTITY, WHETHER DE JURE OR DE FACTO,
WHICH DIRECTLY OR INDIRECTLY, IS CONTROLLED BY OR IS UNDER COMMON CONTROL WITH
SUCH PARTY OR OTHER PERSON OR ENTITY TO THE EXTENT OF MORE THAN FIFTY PERCENT OF
THE EQUITY HAVING THE POWER TO VOTE ON OR DIRECT THE AFFAIRS OF THE ENTITY, OR
SUCH LESSER PERCENTAGE WHICH IS THE MAXIMUM ALLOWED TO BE CONTROLLED BY A
FOREIGN CORPORATION IN A PARTICULAR JURISDICTION.


 


1.2.          “CEPHEID INTELLECTUAL PROPERTY” MEANS ALL INTELLECTUAL PROPERTY
RIGHTS THAT ARE OWNED, EITHER PARTIALLY OR WHOLLY BY, CEPHEID, OR ARE LICENSED
TO AND SUB-LICENSABLE BY, OR OTHERWISE CONTROLLED BY, CEPHEID THAT ARE RELATED
TO THE [***] , INCLUDING ANY CEPHEID [***] SOFTWARE.


 


1.3.          “CONFIDENTIAL INFORMATION” MEANS CONFIDENTIAL KNOWLEDGE, KNOW-HOW,
PRACTICES, PROCESSES, PRODUCTS, MATERIALS, EQUIPMENT OR INFORMATION THAT A
RECEIVING PARTY HAS A REASONABLE BASIS TO BELIEVE IS CONFIDENTIAL TO THE
DISCLOSING PARTY OR IS TREATED BY THE DISCLOSING PARTY AS CONFIDENTIAL. 
NOTWITHSTANDING THE ABOVE, CONFIDENTIAL INFORMATION WILL NOT INCLUDE, AND
NOTHING IN SECTION 7 WILL IN ANY WAY RESTRICT THE RIGHTS OF EITHER PARTY TO USE,
DISCLOSE OR OTHERWISE DEAL WITH, ANY INFORMATION WHICH:


 

(a)           can be demonstrated to have been in the public domain as of the
date of this Agreement or thereafter comes into the public domain through no act
of the receiving Party; or

 

(b)           can be demonstrated to have been independently known to the
receiving Party prior to the receipt thereof as evidenced by written record, or
is made available to the receiving Party as a matter of lawful right by a Third
Party; or

 

 

The symbol [***] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the commission.  Confidential treatment has
been requested with respect to the omitted portion.

 

--------------------------------------------------------------------------------


 

(c)           can be demonstrated to have been rightfully received by the
receiving Party from a Third Party who did not require the receiving Party to
hold it in confidence or limit its use, or on the basis of a restriction that
has lapsed, and who did not acquire it, directly or indirectly, from the other
Party to this Agreement under a continuing obligation of confidentiality; or

 

(d)           can be demonstrated to have been independently conceived, invented
or acquired by employees or agents of the receiving Party who have not been
personally exposed to relevant Confidential Information of the other Party as
evidenced by written record.

 


1.4.          “IDI INTELLECTUAL PROPERTY” MEANS ALL INTELLECTUAL PROPERTY RIGHTS
THAT ARE OWNED, EITHER PARTIALLY OR WHOLLY BY, IDI, OR ARE LICENSED TO AND
SUB-LICENSABLE BY, OR OTHERWISE CONTROLLED BY, IDI RELATED TO TARGET ASSAYS.


 


1.5.          “IDI MANUFACTURED PRODUCTS” MEANS THOSE TARGET ASSAYS MANUFACTURED
BY IDI FOR USE WITH [***] .


 


1.6.          “INTELLECTUAL PROPERTY RIGHTS” MEANS ALL INTELLECTUAL PROPERTY
RIGHTS WORLDWIDE ARISING UNDER STATUTORY PROVISION OR COMMON OR CIVIL LAW,
WHETHER OR NOT REGISTERED, WHICH MAY BE GRANTED OR RECOGNIZED UNDER CANADIAN OR
FOREIGN LEGISLATION, INCLUDING, WITHOUT LIMITATION, ALL (1) PATENTS, PATENT
APPLICATIONS AND PATENT RIGHTS; (2) RIGHTS ASSOCIATED WITH WORKS OF AUTHORSHIP
INCLUDING COPYRIGHTS, COPYRIGHT APPLICATIONS, COPYRIGHT REGISTRATIONS, MASK
WORKS, MASK WORK APPLICATIONS AND MASK WORK REGISTRATIONS; (3) RIGHTS RELATING
TO THE PROTECTION OF TRADE SECRETS AND CONFIDENTIAL INFORMATION; (4) ANY RIGHT
ANALOGOUS TO THOSE SPECIFICALLY SET FORTH IN THIS DEFINITION AND ANY OTHER
PROPRIETARY RIGHTS RELATING TO INTELLECTUAL PROPERTY (OTHER THAN TRADEMARK,
TRADE DRESS, OR SERVICE MARK RIGHTS); (5) DIVISIONS, CONTINUATIONS,
CONTINUATIONS-IN-PART, RENEWALS, REISSUES, RE-EXAMINATIONS, CONTINUING
PROSECUTION, AND EXTENSIONS OF THE FOREGOING EXISTING AT A TIME IN QUESTION, OR
THEREAFTER FILED, ISSUED OR ACQUIRED; AND (6) KNOW-HOW, INCLUDING RIGHTS IN ANY
APPLICATION THEREOF.


 


1.7.          “KNOW-HOW” MEANS CONFIDENTIAL AND/OR PROPRIETARY TECHNICAL
INFORMATION, TECHNIQUES, PROCESSES, METHODS, DATA, ASSAYS, SUBSTANCES AND
MATERIALS, AND OTHER INFORMATION IN A PARTY’S POSSESSION THAT IS NOT GENERALLY
AVAILABLE TO THE PUBLIC.


 


1.8.          “[***]” MEANS THE [***] SYSTEMS INSTRUMENTS MANUFACTURED AND SOLD
BY CEPHEID THAT ARE USED TO PERFORM REAL TIME PCR, THE [***] REACTION TUBES TO
BE USED WITH SUCH [***] SYSTEMS, THE CEPHEID [***] SOFTWARE AND ANY IMPROVEMENTS
THEREOF AND ANY NEW GENERATION OF THE [***] , WHICH INSTRUMENTS DO NOT INCLUDE
INTEGRATED SAMPLE PREPARATION.


 


1.9.          “REGULATORY AUTHORITY” MEANS ANY APPLICABLE SUPRA-NATIONAL,
FEDERAL, NATIONAL, REGIONAL, STATE, PROVINCIAL OR LOCAL REGULATORY AGENCIES,
DEPARTMENTS, BUREAUS, COMMISSIONS, COUNCILS OR OTHER GOVERNMENT ENTITIES
REGULATING OR OTHERWISE EXERCISING AUTHORITY WITH RESPECT TO A PRODUCT.


 


1.10.        “TARGET ASSAYS” MEANS THE ASSAYS FOR IDENTIFIED INFECTIOUS DISEASE
TARGETS AND MORE FULLY SET FORTH IN EXHIBIT A. 


 


1.11.        “TERRITORY” MEANS THE WORLD EXCEPT FOR THE COUNTRY OF CANADA.


 


1.12.        “THIRD PARTY” MEANS A PERSON OR ENTITY THAT IS NOT A PARTY TO THIS
AGREEMENT.


 


2.             DISTRIBUTION; LICENSE GRANTS.


 


2.1.          DISTRIBUTION OF IDI MANUFACTURED PRODUCTS. 


 


2.1.1.       NONEXCLUSIVE DISTRIBUTION RIGHT.  IDI HEREBY APPOINTS CEPHEID AND
CEPHEID HEREBY ACCEPTS SUCH APPOINTMENT TO ACT AS THE NONEXCLUSIVE, DISTRIBUTOR
OF IDI MANUFACTURED PRODUCTS SOLELY FOR USE ON THE [***]  IN THE TERRITORY.  IDI
SHALL RETAIN THE EXCLUSIVE RIGHT TO DISTRIBUTE AND SELL IDI MANUFACTURED
PRODUCTS IN CANADA.

 

 

The symbol [***] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the commission.  Confidential treatment has
been requested with respect to the omitted portion.

 

--------------------------------------------------------------------------------


 


2.1.2.       EXCLUSIVE DISTRIBUTION RIGHT.  IDI HEREBY APPOINTS CEPHEID AND
CEPHEID HEREBY ACCEPTS SUCH APPOINTMENT TO ACT AS THE [***], DISTRIBUTOR OF THE
IDI MANUFACTURED PRODUCT [***] TARGET ASSAY FOR USE ON THE [***] IN THE [***]
UNTIL THE SOONER OF: (I) [***], OR (2) THE LAUNCH DATE OF THE [***] (THE “[***]
DISTRIBUTION TERM”).  AT THE CONCLUSION OF THE [***] DISTRIBUTION TERM,
CEPHEID’S RIGHTS TO DISTRIBUTE SUCH GBS TARGET ASSAY WILL BECOME [***], AND SUCH
[***] DISTRIBUTION RIGHTS WILL BE SUBJECT TO THE [***] ([***]) YEAR TERM
PROVISIONS OUTLINED IN SECTION 8.1.  NOTWITHSTANDING THE REST OF THIS SECTION
2.1.2, IF CEPHEID DOES NOT RECEIVE ORDERS FOR AT LEAST [***] [***] FOR THE
PURPOSE OF PERFORMING THE [***] ASSAY BETWEEN [***] AND [***], THEN ITS [***]
DISTRIBUTION TERM FOR THE GBS ASSAY SHALL END AT 12 MIDNIGHT, [***].


 


2.1.3.       SUBDISTRIBUTORS.  IN EXERCISING ITS FUNCTION AS DISTRIBUTOR OF IDI
MANUFACTURED PRODUCTS IN ACCORDANCE WITH SECTIONS 2.1.1 AND 2.1.2 CEPHEID MAY
APPOINT SUCH SUB-DISTRIBUTORS AS IT DETERMINES APPROPRIATE FOR THE EFFECTIVE
DISTRIBUTION OF IDI MANUFACTURED PRODUCTS, SUBJECT TO IDI’S PRIOR WRITTEN
CONSENT, WHICH SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.  IN NO CASE WILL
CEPHEID OR ANY DISTRIBUTOR APPOINTED BY CEPHEID DISTRIBUTE IDI MANUFACTURED
PRODUCTS IN CANADA.      


 


2.2.          PROMOTION AND SALES OF IDI MANUFACTURED PRODUCTS.  CEPHEID WILL
USE COMMERCIALLY REASONABLE EFFORTS TO PROMOTE THE DISTRIBUTION OF IDI
MANUFACTURED PRODUCTS.

 


2.2.1.      LABEL AND USE RESTRICTIONS.  CEPHEID WILL COMPLY WITH LABEL AND USE
RESTRICTIONS AS ADVISED BY IDI.


 


2.2.2.       IDI MATERIALS.  CEPHEID WILL PROMOTE AND SELL IDI MANUFACTURED
PRODUCTS IN ACCORDANCE WITH THE TERMS OF IDI’S LICENSES RELATED TO SUCH PRODUCTS
AS IDI SHALL ADVISE CEPHEID.


 


2.2.3.       PROMOTIONAL MATERIALS.  CEPHEID WILL BE RESPONSIBLE, AT ITS OWN
COST, FOR PRODUCTION OF BROCHURES, DATA SHEETS AND OTHER PROMOTIONAL MATERIALS
FOR IDI MANUFACTURED PRODUCTS TO BE USED IN CONNECTION WITH ITS DISTRIBUTION
ACTIVITIES.  SUCH MATERIALS WILL COMPLY WITH LABELING REQUIREMENTS REQUIRED
UNDER APPLICABLE IDI LICENSE AGREEMENTS AS ADVISED BY IDI.  CEPHEID SHALL
PROVIDE COPIES TO IDI OF ALL ADVERTISING MATERIALS AND SHALL NOT USE SAME
WITHOUT IDI’S PRIOR WRITTEN CONSENT, WHICH SHALL NOT BE UNREASONABLY WITHELD.   


 


2.3.          UPDATE TO [***] .  CEPHEID WILL PROVIDE IDI WITH TWELVE (12)
MONTHS PRIOR WRITTEN NOTICE IF IT INTENDS TO MODIFY ANY OF THE [***] .  IDI WILL
DETERMINE IF THE MODIFICATION WOULD HAVE AN EFFECT ON THE IDI MANUFACTURED
PRODUCT AND IDI SHALL TAKE THE APPROPRIATE MEASURES TO UPGRADE THE IDI
MANUFACTURED PRODUCTS.


 


2.4.          REGULATORY MATTERS.  EACH OF THE PARTIES WILL BE RESPONSIBLE, AT
ITS SOLE COST AND EXPENSE, FOR OBTAINING AND MAINTAINING ANY AND ALL NECESSARY
REGULATORY APPROVALS, AND FOR MAINTAINING ANY CLAIM FILES AND SUBMITTING
REPORTS, AS MAY BE IMPOSED OR REQUIRED BY ANY REGULATORY AUTHORITY IN CONNECTION
WITH ITS RESPECTIVE PRODUCTS.  SUBJECT TO THE CONFIDENTIALITY PROVISIONS OF
SECTION 7, IN CASES WHERE FILES OR DOCUMENTATION OF ONE PARTY IS REQUIRED TO
SUPPORT A REGULATORY FILING OF THE OTHER PARTY, THE PARTY IN POSSESSION OF THE
REQUIRED FILES OR DOCUMENTATION  WILL COOPERATE WITH THE OTHER PARTY TO A
COMMERCIALLY REASONABLE DEGREE IN COMPILING AND SUBMITTING COMPLETE APPLICATIONS
FOR REGULATORY APPROVAL.


 


3.             SALES PROCESS; PRICES.


 


3.1.          SALES PROCESS.  CEPHEID SHALL ORDER IDI MANUFACTURED PRODUCTS BY
SUBMITTING WRITTEN PURCHASE ORDERS TO IDI.  CEPHEID WILL ENDEAVOR TO SPECIFY
DELIVERY DATES AT LEAST THIRTY (30) DAYS FROM THE DATE OF THE PURCHASE ORDER. 
PURCHASE ORDERS SHALL SPECIFY, AT A MINIMUM:  (A) A DESCRIPTION OR
IDENTIFICATION OF THE IDI MANUFACTURED PRODUCT(S) AND THE QUANTITY OF EACH IDI
MANUFACTURED PRODUCT ORDERED, (B) THE DELIVERY DATE (AS APPLICABLE), (C) THE
APPLICABLE PRICE, AND (D) THE INSTRUCTIONS FOR INVOICING, INCLUDING THE ADDRESS
TO WHICH INVOICES SHALL BE SENT FOR PAYMENT.  ALL PURCHASE ORDERS SHALL BE
ACCEPTED BY IDI AND NO PURCHASE ORDERS SHALL BE MODIFIED OR CANCELLED WITHOUT
WRITTEN AGREEMENT BY BOTH PARTIES.

 

 

The symbol [***] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the commission.  Confidential treatment has
been requested with respect to the omitted portion.

 

--------------------------------------------------------------------------------


 


3.2.          PRICES.  IDI WILL TRANSFER THE IDI MANUFACTURED PRODUCTS TO
CEPHEID AT THE FOLLOWING PRICING: FOR THE FIRST MONTH FOLLOWING THE FIRST
COMMERCIAL SHIPMENT OF A GIVEN IDI MANUFACTURED PRODUCT THE TRANSFER PRICE WILL
BE A PRICE THAT IS [***]% BELOW IDI’S LIST PRICE PER TEST (IN US DOLLARS) FOR
THAT IDI MANUFACTURED PRODUCT; FOR EACH MONTH THEREAFTER THE TRANSFER PRICE WILL
BE [***]% BELOW CEPHEID’S ACTUAL AVERAGE END-USER SALES PRICE PER TEST FOR THAT
IDI MANUFACTURED PRODUCT (IN US DOLLARS) TO END USERS DURING THE PRECEDING
MONTH.  CEPHEID WILL BE FREE TO SET THE RESALE PRICE FOR THE PRODUCT IN ITS
COMPLETE DISCRETION.  IF CEPHEID’S ACTUAL AVERAGE SALES PRICE DURING ANY MONTH
IS BELOW A FLOOR PRICE PER TEST, THE TRANSFER PRICE CEPHEID WILL PAY FOR THE IDI
MANUFACTURED PRODUCTS WILL BE [***]% BELOW $[***] PER TEST FOR SUCH MONTH.
FOLLOWING THE FIRST SIX MONTHS AFTER THE LAUNCH DATE, IF CEPHEID’S ACTUAL
AVERAGE SALES (IN US DOLLARS) IS BELOW THE FLOOR PRICE PER TEST, THE PARTIES
SHALL CONFER WITHIN TEN BUSINESS DAYS FOLLOWING SUCH MONTH TO DETERMINE WHETHER
THERE SHOULD BE AN ADJUSTMENT IN TRANSFER PRICE BETWEEN THE PARTIES. THE FLOOR
PRICE FOR EACH IDI MANUFACTURED PRODUCT WILL BE ESTABLISHED AND AGREED UPON BY
THE PARTIES NO LATER THAN 30 DAYS PRIOR TO COMMERCIAL LAUNCH OF THE IDI
MANUFACTURED PRODUCT.


 


3.3.          CUSTOMER SUPPORT.  CEPHEID WILL BE RESPONSIBLE FOR PROVIDING ALL
NECESSARY PRE- AND POST-SALES SUPPORT FOR THE IDI MANUFACTURED PRODUCTS,
INCLUDING SALES, PROFESSIONAL, TECHNICAL, AND CUSTOMER SERVICE SUPPORT, TO END
USERS OF THE IDI MANUFACTURED PRODUCTS.  UPON CEPHEID’S REQUEST, IDI WILL USE
REASONABLE EFFORTS TO PROVIDE CEPHEID WITH ALL REASONABLE NECESSARY SECOND LEVEL
ASSISTANCE IN PROVIDING SUCH SUPPORT TO END USERS.  IF THE ASSISTANCE IS NEEDED
IN THE TERRITORY OF NORTH AMERICA OR ASIA, THE REQUEST TO IDI SHALL COME FROM
CEPHEID USA AND IF THE ASSISTANCE IS NEEDED IN THE TERRITORY OF EUROPE, THE
REQUEST TO IDI SHALL COME FROM CEPHEID EUROPE.


 


3.4.          DELIVERY TERMS.  ALL ORDERS PLACED BY CEPHEID SHALL BE SHIPPED
EXWORKS (INCOTERMS 2000) WHICH MEANS THAT CEPHEID SHALL BE RESPONSIBLE FOR ALL
TRANSPORTATION AND INSURANCE EXPENSES FROM IDI’S WAREHOUSE TO CEPHEID’S
DESIGNATED LOCATION.


 


4.             PAYMENTS; RECORDS. 


 


4.1.          INVOICING & PAYMENT TERMS.  IDI SHALL ISSUE INVOICES TO CEPHEID,
CONSISTENT WITH THE THEN-CURRENT PRICES SET FORTH ABOVE IN SECTION 3.2 FOR IDI
MANUFACTURED PRODUCTS, AND CEPHEID SHALL PAY IDI WITHIN FORTY-FIVE (45) DAYS OF
THE DATE OF RECEIPT OF SUCH INVOICE.  CEPHEID WILL PAY ALL AMOUNTS DUE UNDER
THIS AGREEMENT IN IMMEDIATELY AVAILABLE FUNDS AND U.S. CURRENCY, FREE OF ANY
CURRENCY CONTROLS OR OTHER RESTRICTIONS. 


 


4.2.          TAXES.  ALL AMOUNTS PAYABLE BY A PARTY UNDER THIS AGREEMENT TO THE
OTHER PARTY ARE NET AMOUNTS AND ARE PAYABLE IN FULL, WITHOUT DEDUCTION FOR TAXES
OR DUTIES OF ANY KIND.  THE PARTIES WILL BE RESPONSIBLE FOR, AND WILL PROMPTLY
PAY, ALL TAXES AND DUTIES OF ANY KIND (INCLUDING, BUT NOT LIMITED TO, SALES, USE
AND WITHHOLDING TAXES) ASSOCIATED WITH THEIR RECEIPT OF LICENSE RIGHTS,
PRODUCTS, OR SERVICES UNDER THIS AGREEMENT, EXCEPT FOR TAXES BASED ON THE OTHER
PARTY’S NET INCOME. 


 


4.3.          RECORDS, REPORTS; AUDIT.  USING CEPHEID’S CUSTOMARY PRACTICES AND
PROCEDURES, CEPHEID WILL KEEP AND MAINTAIN PROPER AND COMPLETE RECORDS AND BOOKS
OF ACCOUNTS RELATED TO CEPHEID’S DISTRIBUTION OF THE IDI MANUFACTURED PRODUCTS. 
WITHIN 30 DAYS OF THE CLOSE OF EACH CALENDAR QUARTER, CEPHEID SHALL PROVIDE TO
IDI AN ACCOUNTING OF TOTAL SALES, AS WELL AS THE AVERAGE END-USER SALES PRICE,
OF EACH IDI MANUFACTURED PRODUCT. THE BOOKS AND RECORDS WILL BE RETAINED FOR A
PERIOD OF AT LEAST 6 YEARS AFTER THE END OF THE PERIOD FOR WHICH SUCH BOOKS AND
RECORDS PERTAIN. IDI WILL HAVE THE RIGHT FROM TIME TO TIME (NOT TO EXCEED ONCE
PER CALENDAR YEAR) DURING NORMAL BUSINESS HOURS AND UPON FIVE (5) BUSINESS DAYS
PRIOR WRITTEN NOTICE, TO INSPECT IN CONFIDENCE, THROUGH AN AGENT, ACCOUNTANT OR
OTHER REPRESENTATIVE ACCEPTABLE TO CEPHEID, SUCH BOOKS AND RECORDS OF CEPHEID. 
IDI WILL BEAR THE COSTS THEREOF UNLESS THE INSPECTION REVEALS A DISCREPANCY
UNFAVORABLE TO IDI OF AT LEAST FIVE PERCENT (5%), IN WHICH CASE CEPHEID WILL PAY
THE COSTS OF THE INSPECTION.  IF THE INSPECTION RESULTS IN A FINAL DETERMINATION
THAT AMOUNTS HAVE BEEN OVERSTATED OR UNDERSTATED, THE APPLICABLE AMOUNT WILL BE
REFUNDED OR PAID PROMPTLY BY CEPHEID.  IDI WILL TREAT ALL INFORMATION LEARNED IN
THE COURSE OF ANY AUDIT OR INSPECTION AS CONFIDENTIAL INFORMATION, AND WILL
MAINTAIN SUCH CONFIDENTIAL INFORMATION IN STRICT CONFIDENCE, EXCEPT TO THE
EXTENT NECESSARY FOR IDI TO REVEAL SUCH INFORMATION IN ORDER TO ENFORCE ITS
RIGHTS UNDER THIS AGREEMENT OR IF DISCLOSURE IS REQUIRED BY

 

 

The symbol [***] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the commission.  Confidential treatment has
been requested with respect to the omitted portion.

 

--------------------------------------------------------------------------------


 

law as provided for in Section 7.6.  Any public accounting firm shall sign a
customary confidentiality agreement as a condition precedent to their
inspection, and shall report to IDI only its conclusion with such other
information at the firm deems necessary by way of explanation. 


 

Cepheid agrees that IDI and its agents (who have signed appropriate
non-disclosure agreements) shall have the right, upon reasonable prior notice to
Cepheid and at a time to be reasonably agreed to by the Parties (but in any
event within 45 days of IDI’s request), to audit Cepheid’s regulatory
documentation for the products supplied pursuant to this Agreement for
regulatory compliance, including traceability for recall. Such audits shall not
unreasonably interfere with Cepheid’s normal business operations and shall take
place no more frequently than one time per year.  Furthermore, IDI shall not be
permitted to remove or copy any of the regulatory documentation, except as may
be required to provide documentation to regulatory authorities or except in the
instance of a recall, and IDI agrees that the information contained in the
documentation may not be used for any other purpose.

 

 


5.             GENERAL INTELLECTUAL PROPERTY


 


5.1.          OWNERSHIP OF INTELLECTUAL PROPERTY. 


 


5.1.1.       CEPHEID INTELLECTUAL PROPERTY.  ALL RIGHTS, TITLE AND INTEREST IN
AND TO CEPHEID INTELLECTUAL PROPERTY, WHETHER PATENTABLE OR COPYRIGHTABLE OR
NOT, WILL BELONG TO AND BE RETAINED BY CEPHEID.


 


5.1.2.       IDI INTELLECTUAL PROPERTY. ALL RIGHTS, TITLE AND INTEREST IN AND TO
IDI INTELLECTUAL PROPERTY, WHETHER PATENTABLE OR COPYRIGHTABLE OR NOT, WILL
BELONG TO AND BE RETAINED BY IDI.


 


5.2.          BRANDING, TRADEMARKS AND NON-PROPRIETARY NAMES. 


 


5.2.1.       PRODUCTS LABELING.  IDI MANUFACTURED PRODUCTS WILL BE LABELED AS
IDI PRODUCTS. SUCH LABELING WILL BE DEVELOPED AND APPLIED TO THE PRODUCTS BY
IDI.  CEPHEID WILL NOT REMOVE OR OBSCURE ANY IDI MARKS ON OR IN THE IDI
MANUFACTURED PRODUCTS AS DELIVERED TO CEPHEID, AND WILL NOT ATTACH ANY
ADDITIONAL TRADEMARKS, LOGOS OR TRADE DESIGNATIONS ON OR TO THE IDI MANUFACTURED
PRODUCTS.


 


5.2.2.       TRADEMARK LICENSES.  IDI HEREBY GRANTS TO CEPHEID A NON-EXCLUSIVE
RIGHT AND LICENSE TO USE THE MARKS, TRADE NAMES (INCLUDING WITHOUT LIMITATION
“IDI”) AND LOGOS THAT IDI MAY EMPLOY FROM TIME TO TIME WITH RESPECT TO IDI
MANUFACTURED PRODUCTS (COLLECTIVELY, “MARKS”) IN CONNECTION WITH CEPHEID’S
DISTRIBUTION AND PROMOTION OF IDI MANUFACTURED PRODUCTS.  EXCEPT AS SET FORTH IN
THIS SECTION 5.2, NOTHING CONTAINED IN THIS AGREEMENT WILL GRANT TO CEPHEID ANY
RIGHT, TITLE OR INTEREST IN IDI’S MARKS.  CEPHEID ACKNOWLEDGES AND AGREES THAT
IDI OWNS THE IDI MARKS AND THAT ANY AND ALL GOODWILL AND OTHER PROPRIETARY
RIGHTS THAT ARE CREATED BY OR THAT RESULT FROM CEPHEID’S USE OF AN IDI MARK
HEREUNDER INURE SOLELY TO THE BENEFIT OF IDI. IDI HEREBY AGREES TO DEFEND AND
INDEMNIFY CEPHEID AND TO HOLD IT HARMLESS AGAINST CLAIMS BY A THIRD PARTY THAT
THE USE BY CEPHEID OF IDI’S MARKS IN A MANNER EXPRESSLY AUTHORIZED BY IDI IN
WRITING INFRINGES INTELLECTUAL PROPERTY RIGHTS OF SUCH THIRD PARTY.


 


5.3.          RESERVED RIGHTS.  NO LICENSE OR OTHER RIGHT IS GRANTED OR IS TO BE
CONSTRUED AS BEING GRANTED HEREUNDER BY ONE PARTY TO THE OTHER PARTY, WHETHER
IMPLIED, OR BY ESTOPPEL, TO ANY INTELLECTUAL PROPERTY RIGHTS, OR TO TRADEMARK,
TRADE DRESS, OR SERVICE MARK RIGHTS, OR ANY OTHER INTELLECTUAL PROPERTY RIGHTS,
OWNED, USED, LICENSED TO, OR OTHERWISE CONTROLLED BY, A PARTY, EXCEPT AS
EXPRESSLY SET FORTH HEREIN.

 

 

The symbol [***] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the commission.  Confidential treatment has
been requested with respect to the omitted portion.

 

--------------------------------------------------------------------------------


 


6.             ROYALTIES TO [***] AND TO THIRD PARTIES


 


6.1.          ROYALTY PAYMENTS TO [***] AND THIRD PARTIES.  PAYMENT OF ANY AND
ALL ROYALTY PAYMENTS DUE TO [***] AND ANY OTHER THIRD PARTIES FOR REQUIRED
LICENSES ON ACCOUNT OF THE MANUFACTURE AND SALE OF IDI MANUFACTURED PRODUCTS
PURSUANT TO THIS AGREEMENT WILL BE THE RESPONSIBILITY OF IDI. 


 


7.             CONFIDENTIALITY


 


7.1.          NON-DISCLOSURE; NON-USE.  BECAUSE CEPHEID AND IDI WILL BE
COOPERATING WITH EACH OTHER UNDER THIS AGREEMENT, EACH HAS AND MAY REVEAL
CONFIDENTIAL INFORMATION TO THE OTHER.  THE PARTIES AGREE, BY USING THE SAME
DEGREE OF CARE AS EACH USES FOR ITS OWN INFORMATION OF LIKE IMPORTANCE, BUT NOT
LESS THAN A REASONABLE DEGREE OF CARE, TO HOLD IN CONFIDENCE ANY CONFIDENTIAL
INFORMATION DISCLOSED BY THE OTHER PARTY HEREUNDER, AND NOT TO DISCLOSE ANY
CONFIDENTIAL INFORMATION OF THE OTHER PARTY TO ANY THIRD PARTY OR, EXCEPT AS
PROVIDED BELOW, TO ANY AFFILIATE, AND NOT TO USE ANY CONFIDENTIAL INFORMATION
DISCLOSED BY THE OTHER PARTY UNDER THE ARIDIA AGREEMENTS AND HEREUNDER FOR ANY
PURPOSE OTHER THAN CARRYING OUT ITS OBLIGATIONS UNDER THIS AGREEMENT, WITHOUT
THE EXPRESS WRITTEN CONSENT OF THE OTHER PARTY.  EACH PARTY WILL DISCLOSE
CONFIDENTIAL INFORMATION ONLY TO ITS EMPLOYEES OR AGENTS WHO HAVE A NEED TO KNOW
SAME FOR SUCH PURPOSE.  WITH RESPECT TO ANY CONFIDENTIAL INFORMATION THAT HAS
BEEN OR IS REVEALED BY A PARTY TO THE OTHER PARTY, THE CONFIDENTIALITY AND
NON-USE REQUIREMENTS OF THIS SECTION 7 WILL REMAIN IN FORCE FOR A PERIOD OF  5 
YEARS AFTER THE EXPIRATION OR TERMINATION OF THIS AGREEMENT.


 


NOTWITHSTANDING THE FOREGOING, EACH PARTY MAY DISCLOSE THE EXISTENCE OR DETAILS
OF THIS AGREEMENT


 


(I)    TO THIRD PARTIES IN THE CONTEXT OF A PROPOSED FINANCING, AS LONG AS THE
THIRD PARTY SUBSCRIBES TO CONFIDENTIALITY OBLIGATIONS SIMILAR TO THOSE
HEREUNDER.


 


(II)    TO THIRD PARTIES IN THE CONTEXT OF A DUE DILIGENCE CONDUCTED BY A THIRD
PARTY ON THE AFFAIRS OF ONE OF THE PARTIES, AS LONG AS THE THIRD PARTY
SUBSCRIBES TO CONFIDENTIALITY OBLIGATIONS SIMILAR TO THOSE HEREUNDER.


 


7.2.          RESPONSIBILITY OVER EMPLOYEES AND AGENTS.  EACH PARTY WILL ASSUME
INDIVIDUAL RESPONSIBILITY FOR THE ACTIONS AND OMISSIONS OF ITS RESPECTIVE
EMPLOYEES, AGENTS AND ASSIGNS, AND TO INFORM SAME OF THE RESPONSIBILITIES FOR
CONFIDENTIALITY AND NON USE UNDER THIS AGREEMENT, AND TO OBTAIN THEIR AGREEMENT
TO BE BOUND IN THE SAME MANNER THAT THE PARTY IS BOUND.


 


7.3.          AFFILIATES. NOTHING HEREIN WILL BE CONSTRUED AS PREVENTING EITHER
PARTY FROM DISCLOSING ANY INFORMATION TO AN AFFILIATE OF IDI OR CEPHEID FOR THE
PURPOSE OF CARRYING OUT ITS OBLIGATIONS UNDER THIS AGREEMENT, PROVIDED SUCH
AFFILIATE HAS UNDERTAKEN A SIMILAR OBLIGATION OF CONFIDENTIALITY AND NON-USE
WITH RESPECT TO THE CONFIDENTIAL INFORMATION.


 


7.4.          BANKRUPTCY. ALL CONFIDENTIAL INFORMATION DISCLOSED BY ONE PARTY TO
THE OTHER WILL REMAIN THE INTELLECTUAL PROPERTY OF THE DISCLOSING PARTY.  A
BANKRUPT OR INSOLVENT PARTY WILL, TO THE EXTENT PERMITTED BY LAW, TAKE ALL STEPS
NECESSARY OR DESIRABLE TO MAINTAIN THE CONFIDENTIALITY OF THE OTHER PARTY’S
CONFIDENTIAL INFORMATION AND TO ENSURE THAT ANY COURT OR OTHER TRIBUNAL MAINTAIN
SUCH INFORMATION IN CONFIDENCE IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.
IN THE EVENT THAT A COURT OR OTHER LEGAL OR ADMINISTRATIVE TRIBUNAL, DIRECTLY OR
THROUGH AN APPOINTED MASTER, TRUSTEE OR RECEIVER, ASSUMES PARTIAL OR COMPLETE
CONTROL OVER THE ASSETS OF A PARTY BASED ON THE INSOLVENCY OR BANKRUPTCY OF SUCH
PARTY, THE BANKRUPT OR INSOLVENT PARTY WILL PROMPTLY NOTIFY THE COURT OR OTHER
TRIBUNAL:


 


7.4.1.       THAT CONFIDENTIAL INFORMATION RECEIVED FROM THE OTHER PARTY UNDER
THIS AGREEMENT REMAINS THE PROPERTY OF THE OTHER PARTY; AND,


 


7.4.2.       OF THE CONFIDENTIALITY AND NON USE OBLIGATIONS UNDER THIS
AGREEMENT.

 

 

The symbol [***] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the commission.  Confidential treatment has
been requested with respect to the omitted portion.

 

--------------------------------------------------------------------------------


 


7.5.          COMPLIANCE WITH STATUTORY REQUIREMENTS. NOTHING IN THIS AGREEMENT
WILL BE CONSTRUED AS PREVENTING OR IN ANY WAY INHIBITING EITHER PARTY FROM
COMPLYING WITH STATUTORY OR REGULATORY REQUIREMENTS, INCLUDING THOSE HAVING TO
DO WITH FINANCIAL REPORTING AND THOSE GOVERNING THE DEVELOPMENT, MANUFACTURE,
USE, SALE, OR OTHER DISTRIBUTION, OF PRODUCTS IN ANY MANNER THAT IT REASONABLY
DEEMS APPROPRIATE, INCLUDING, FOR EXAMPLE, BY DISCLOSING TO REGULATORY
AUTHORITIES CONFIDENTIAL INFORMATION OR OTHER INFORMATION RECEIVED FROM A PARTY
OR THIRD PARTIES.  HOWEVER, THE PARTIES WILL TAKE REASONABLE MEASURES TO ASSURE
THAT NO UNAUTHORIZED USE OR DISCLOSURE IS MADE BY PERSONS OR ENTITIES TO WHOM
ACCESS TO SUCH INFORMATION IS GRANTED UNDER THIS SECTION 7.5.


 


7.6.          COMPELLED DISCLOSURE. IN THE EVENT THAT A PARTY (“DISCLOSING
PARTY”) IS LEGALLY COMPELLED (BY DEPOSITION, INTERROGATORY, REQUEST FOR
DOCUMENTS, SUBPOENA, CIVIL INVESTIGATION DEMAND OR SIMILAR PROCESS) TO DISCLOSE
ANY CONFIDENTIAL INFORMATION, THE DISCLOSING PARTY WILL PROVIDE PROMPT PRIOR
WRITTEN NOTICE OF SUCH COMPULSION TO THE OTHER PARTY, SO THAT THE OTHER PARTY
MAY SEEK A PROTECTIVE ORDER OR OTHER APPROPRIATE REMEDY OR, IF APPROPRIATE,
WAIVE COMPLIANCE WITH THE TERMS OF THIS AGREEMENT.  IN THE EVENT THAT SUCH
PROTECTIVE ORDER OR OTHER REMEDY IS NOT OBTAINED, THE DISCLOSING PARTY WILL
DISCLOSE ONLY THAT PORTION OF CONFIDENTIAL INFORMATION THAT IT IS ADVISED BY
OPINION OF COUNSEL IS LEGALLY REQUIRED TO BE DISCLOSED, OR ELSE STAND LIABLE FOR
CONTEMPT OR SUFFER OTHER CENSURE OR PENALTY, AND WILL EXERCISE ITS REASONABLE
BEST EFFORTS TO OBTAIN RELIABLE ASSURANCE THAT CONFIDENTIAL TREATMENT REQUIRED
HEREBY WILL BE ACCORDED TO SUCH CONFIDENTIAL INFORMATION; AND THE DISCLOSING
PARTY WILL NOT BE LIABLE FOR SUCH DISCLOSURE UNLESS SUCH DISCLOSURE WAS CAUSED
BY OR RESULTED FROM A PREVIOUS DISCLOSURE BY THE DISCLOSING PARTY NOT PERMITTED
BY THIS AGREEMENT


 


7.7.          TERMINATION.  UPON EXPIRATION OR TERMINATION OF THIS AGREEMENT,
THE RECIPIENT PARTY SHALL RETURN ALL CONFIDENTIAL INFORMATION OF THE DISCLOSING
PARTY AND COPIES, EXTRACTS, REFERENCES, SUMMARIES THEREOF (IN WHATEVER FORM) TO
THE DISCLOSING PARTY; PROVIDED, HOWEVER, THAT THE RECIPIENT PARTY MAY RETAIN ONE
COPY OF SUCH CONFIDENTIAL INFORMATION IN A SECURE LOCATION FOR THE PURPOSES OF
VERIFYING ITS COMPLIANCE UNDER THIS SECTION 7.


 


8.             TERM AND TERMINATION


 


8.1.          TERM.  UNLESS THIS AGREEMENT IS EARLIER TERMINATED AS SET FORTH IN
SECTION 8, CEPHEID WILL HAVE THE RIGHT TO DISTRIBUTE EACH OF THE IDI
MANUFACTURED PRODUCTS FOR A PERIOD OF [***] ([***]) YEARS FOLLOWING THE LAUNCH
DATE FOR EACH TARGET ASSAY (EACH, AN “INITIAL TERM”).  FOLLOWING AN INITIAL
TERM, CEPHEID’S DISTRIBUTION RIGHTS WITH RESPECT TO A PARTICULAR TARGET ASSAY
WILL AUTOMATICALLY RENEW FOR ADDITIONAL [***]  ([***]) YEAR TERMS (EACH A
“RENEWAL TERM”) UNLESS A PARTY PROVIDES THE OTHER PARTY WITH WRITTEN NOTICE
SIXTY (60) DAYS PRIOR TO A RENEWAL TERM THAT IT DOES NOT WISH TO RENEW CEPHEID’S
DISTRIBUTION RIGHTS WITH RESPECT TO A TARGET ASSAY.  THIS AGREEMENT WILL
AUTOMATICALLY TERMINATE WHEN ALL INITIAL TERMS OR RENEWAL TERMS FOR ALL TARGET
ASSAYS EXPIRE OR TERMINATE.


 


8.2.          TERMINATION.


 


8.2.1.       TERMINATION IN EVENT OF BANKRUPTCY OR INSOLVENCY.  THIS AGREEMENT
MAY BE TERMINATED BY EITHER PARTY, IN THE EVENT THE OTHER PARTY FILES IN ANY
COURT OR AGENCY UNDER ANY STATUTE OR REGULATION OF ANY STATE OR COUNTRY, A
PETITION IN BANKRUPTCY OR INSOLVENCY OR FOR REORGANIZATION OR FOR THE
APPOINTMENT OF A RECEIVER OR TRUSTEE OF THE OTHER PARTY OR OF ITS ASSETS, OR IF
THE OTHER PARTY PROPOSES A WRITTEN AGREEMENT OF COMPOSITION OR EXTENSION OF ITS
DEBTS, OR IF THE OTHER PARTY WILL BE SERVED WITH AN INVOLUNTARY PETITION AGAINST
IT, FILED IN ANY INSOLVENCY PROCEEDING, AND THE PETITION IS NOT STAYED OR
DISMISSED WITHIN 60 DAYS AFTER THE FILING THEREOF, OR IF THE OTHER PARTY WILL
PROPOSE OR BE A PARTY TO ANY DISSOLUTION OR LIQUIDATION, OR IF THE OTHER PARTY
WILL DISCONTINUE ITS BUSINESS ACTIVITIES COMPLETELY OR WITH RESPECT TO ITS
BUSINESS ACTIVITIES WHICH ARE THE SUBJECT MATTER OF THIS AGREEMENT, OR IF THE
OTHER PARTY WILL MAKE AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR


 


8.2.2.  TERMINATION FOR MATERIAL BREACH.  THIS AGREEMENT MAY BE TERMINATED BY
EITHER PARTY UPON ANY MATERIAL BREACH OF THIS AGREEMENT BY THE OTHER PARTY;
EXCEPT THAT THE PARTY ALLEGING SUCH BREACH MUST FIRST GIVE THE OTHER PARTY
WRITTEN NOTICE THEREOF, WHICH NOTICE MUST

 

 

The symbol [***] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the commission.  Confidential treatment has
been requested with respect to the omitted portion.

 

--------------------------------------------------------------------------------


 

state the nature of the breach in reasonable detail and the other Party must
have failed to cure such alleged breach within  45 days after receipt of the
notice.


 


8.3.          SURVIVAL OF OBLIGATIONS AND CERTAIN RIGHTS. 


 


8.3.1.       UPON ANY TERMINATION OF THIS AGREEMENT, BY EXPIRATION OF THE TERM
OR OTHERWISE, NEITHER PARTY WILL BE RELIEVED OF ANY OBLIGATIONS INCURRED PRIOR
TO SUCH TERMINATION.  DESPITE ANY TERMINATION OF THIS AGREEMENT, SECTION 1 (TO
EXTENT THAT A DEFINITION IS REQUIRED TO INTERPRET AN OPERATIVE SECTION OF THIS
AGREEMENT), SECTIONS 4, 5, 7, 8.3, 9, 10, AND 11 AND, TO THE EXTENT APPLICABLE,
THE EXHIBITS TO THIS AGREEMENT, AS WELL AS ANY OTHER PROVISIONS THAT BY THEIR
NATURE ARE INTENDED TO SURVIVE ANY TERMINATION, WILL SURVIVE AND CONTINUE TO BE
ENFORCEABLE.


 


8.3.2.       CEPHEID SHALL BE PERMITTED TO SELL ANY IDI MANUFACTURED PRODUCTS IT
HAS ON HAND AFTER THE TERMINATION OF THIS AGREEMENT.


 


9.             REPRESENTATIONS, WARRANTIES AND COVENANTS; DISCLAIMERS


 


9.1.          REPRESENTATIONS AND WARRANTIES OF BOTH PARTIES.  EACH PARTY
REPRESENTS, WARRANTS AND COVENANTS TO THE OTHER PARTY THAT:


 


9.1.1.       IT HAS THE CORPORATE POWER AND AUTHORITY AND LEGAL RIGHT TO ENTER
INTO THIS AGREEMENT AND TO PERFORM ITS OBLIGATIONS HEREUNDER;


 


9.1.2.       THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE PERFORMANCE OF
THE TRANSACTIONS CONTEMPLATED THEREBY HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
CORPORATE ACTION OF THE PARTY;


 


9.1.3.       THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE PERFORMANCE BY
THE PARTY OF ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT DO NOT AND WILL NOT:
CONFLICT WITH, OR CONSTITUTE A BREACH OR VIOLATION OF, ANY OTHER CONTRACTUAL
OBLIGATION TO WHICH IT IS A PARTY, ANY JUDGMENT OF ANY COURT OR GOVERNMENTAL
BODY APPLICABLE TO THE PARTY OR ITS PROPERTIES, OR, TO THE PARTY’S KNOWLEDGE,
ANY STATUTE, DECREE, ORDER, RULE OR REGULATION OF ANY COURT OR GOVERNMENTAL
AGENCY OR BODY APPLICABLE TO THE PARTY OR ITS PROPERTIES, OR REQUIRE ANY CONSENT
OR APPROVAL OF ANY GOVERNMENTAL AUTHORITY OR OTHER PERSON;


 


9.1.4.       EACH PARTY WILL, TO THE BEST OF ITS KNOWLEDGE WITHOUT UNDERTAKING A
SPECIAL INVESTIGATION, DISCLOSE TO THE OTHER PARTY ANY MATERIAL ADVERSE
PROCEEDINGS, CLAIMS OR ACTIONS THAT ARISE THAT WOULD MATERIALLY INTERFERE WITH
THAT PARTY’S PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND


 


9.1.5.       IT SHALL COMPLY WITH ANY APPLICABLE LAWS AND REGULATIONS RELATED TO
THE SUBJECT MATTER OF THIS AGREEMENT AND ITS PERFORMANCE HEREUNDER.


 


9.2.          ADDITIONAL REPRESENTATIONS AND WARRANTIES OF IDI.  IDI REPRESENTS
AND WARRANTS TO THE BEST OF ITS KNOWLEDGE THAT IT HAS ALL RIGHTS AND LICENSES
FROM [***]  AND ANY THIRD PARTIES THAT ARE NECESSARY (I) FOR CEPHEID TO SELL IDI
MANUFACTURED PRODUCTS, AND (II) FOR CEPHEID’S CUSTOMERS TO USE SUCH IDI
MANUFACTURED PRODUCTS FOR THEIR INTENDED PURPOSE AND IDI WILL USE REASONABLE
COMMERCIAL EFFORTS TO RESPECT ITS OBLIGATIONS UNDER THESE LICENSE AGREEMENTS AND
TO ENSURE THAT THESE AGREEMENTS WILL REMAIN IN FORCE TO ALLOW CEPHEID TO
EXERCISE AND BENEFIT FROM ALL RIGHTS GRANTED TO CEPHEID UNDER THIS AGREEMENT.


 


9.3.          DISCLAIMERS.  EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY SET FORTH
IN THIS AGREEMENT, NOTHING CONTAINED IN THIS AGREEMENT WILL BE CONSTRUED AS:


 


9.3.1.       A WARRANTY OR REPRESENTATION BY EITHER PARTY AS TO THE VALIDITY,
ENFORCEABILITY, OR SCOPE OF ANY PATENT;

 

 

The symbol [***] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the commission.  Confidential treatment has
been requested with respect to the omitted portion.

 

--------------------------------------------------------------------------------


 


9.3.2.       A WARRANTY OR REPRESENTATION THAT ANY MANUFACTURE, SALE, OFFER FOR
SALE, LEASE, IMPORT, USE OR OTHER DISPOSITION OF ANY PRODUCTS HEREUNDER WILL BE
FREE FROM INFRINGEMENT OF PATENT, COPYRIGHT OR OTHER INTELLECTUAL PROPERTY
RIGHTS OF THIRD PARTIES;


 


9.3.3.       A WARRANTY OR REPRESENTATION BY EITHER PARTY WITH RESPECT TO THEIR
ENFORCEMENT OF ANY PATENT INCLUDING WITHOUT LIMITATION THE PROSECUTION, DEFENSE
OR CONDUCT OF ANY ACTION OR SUIT CONCERNING INFRINGEMENT OF ANY SUCH PATENT;


 


9.3.4.       CONFERRING ANY RIGHT TO USE IN ADVERTISING, PUBLICITY, OR
OTHERWISE, ANY TRADEMARK, TRADE NAME OR NAMES, OR ANY CONTRACTION, ABBREVIATION
OR SIMULATION THEREOF, OF EITHER PARTY;


 


9.3.5.       AN OBLIGATION UPON EITHER PARTY TO MAKE ANY DETERMINATION AS TO THE
APPLICABILITY OF ANY OF ITS PATENTS TO ANY PRODUCT OR SERVICE;


 


9.3.6.       AN ADMISSION BY EITHER PARTY THAT ANY OF ITS PRODUCTS INFRINGE ANY
PATENTS OF THE OTHER PARTY; OR


 


9.3.7.       A WARRANTY OR REPRESENTATION BY EITHER PARTY WITH RESPECT TO THE
MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE, OF ANY PRODUCTS.


 


10.          INDEMNIFICATION; LIMITATION OF LIABILITY


 


10.1.        GENERAL STATEMENT REGARDING INDEMNITY.  FOR PURPOSES OF
CLARIFICATION, IT IS NOTED THAT THE PARTIES INTEND THAT SECTIONS 10.2 AND 10.3
OF THIS AGREEMENT SET FORTH THE PARTIES’ INDEMNIFICATION AGREEMENTS OTHER THAN
THOSE RELATING TO INTELLECTUAL PROPERTY, THAT SECTION 10.4 SETS FORTH THE
PARTIES’ INDEMNIFICATION AGREEMENTS RELATING TO INTELLECTUAL PROPERTY, AND THAT
THE INDEMNIFICATIONS SET FORTH BELOW ARE INTENDED TO BE AFFORDED NOTWITHSTANDING
ANY WARRANTY LIMITATIONS SET FORTH IN SECTION 9. FOR PURPOSES OF THIS SECTION
10, “LIABILITIES” SHALL MEAN ANY AND ALL CLAIMS MADE BY, OR JUDGMENT, DAMAGE,
LIABILITY, LOSS, COST OR OTHER EXPENSE, INCLUDING REASONABLE LEGAL FEES AND
EXPENSES RESULTING FROM ANY CLAIMS MADE BY OR PROCEEDINGS BROUGHT BY, ANY THIRD
PARTY AGAINST A PARTY AS SET FORTH IN THIS SECTION 10.


 


10.2.        IDI’S GENERAL INDEMNITY.  SUBJECT TO THE LIMITATIONS SET FORTH
BELOW IN THIS SECTION 10, IDI WILL DEFEND, INDEMNIFY AND HOLD HARMLESS CEPHEID
AND ITS AFFILIATES AGAINST ANY LIABILITIES RESULTING FROM ANY AND ALL CLAIMS
MADE BY OR PROCEEDINGS BROUGHT BY, ANY THIRD PARTY OR AFFILIATE OF IDI AGAINST
CEPHEID OR ANY OF CEPHEID’S AFFILIATES TO THE EXTENT THAT THE CLAIM OR
LIABILITIES ARISES FROM THE FOLLOWING:


 


10.2.1.     IDI’S NEGLIGENCE OR WILLFUL MISCONDUCT IN CONNECTION WITH ITS
ACTIVITIES UNDER THIS AGREEMENT, EXCEPT TO THE EXTENT CAUSED BY THE NEGLIGENCE
OR WILLFUL MISCONDUCT OF CEPHEID; OR,


 


10.2.2.     IDI’S BREACH OF THIS AGREEMENT, INCLUDING WITHOUT LIMITATION ANY
REPRESENTATION AND WARRANTY OF IDI SET FORTH IN SECTION 9.


 


10.3.        CEPHEID’S GENERAL INDEMNITY.  SUBJECT TO THE LIMITATIONS SET FORTH
BELOW IN THIS SECTION 10, AND EXCLUDING CLAIMS AS TO WHICH IDI INDEMNIFIES
CEPHEID PURSUANT TO SECTION 10.2, CEPHEID WILL DEFEND, INDEMNIFY AND HOLD
HARMLESS IDI AND ITS AFFILIATES AGAINST ANY LIABILITIES RESULTING FROM ANY
CLAIMS MADE BY OR PROCEEDINGS BROUGHT BY, ANY THIRD PARTY OR AFFILIATE OF
CEPHEID AGAINST IDI OR ANY OF IDI’S AFFILIATES TO THE EXTENT THAT THE CLAIM OR
LIABILITIES ARISES FROM THE FOLLOWING:


 


10.3.1.     CEPHEID’S NEGLIGENCE OR WILLFUL MISCONDUCT IN CONNECTION WITH ITS
ACTIVITIES UNDER THIS AGREEMENT, INCLUDING THE NEGLIGENCE OR WILLFUL MISCONDUCT
OF CEPHEID OR ANY SUBDISTRIBUTOR ENGAGED BY CEPHEID, IN THE STORAGE, HANDLING OR
DISTRIBUTION OF IDI MANUFACTURED PRODUCTS; OR

 

 

The symbol [***] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the commission.  Confidential treatment has
been requested with respect to the omitted portion.

 

--------------------------------------------------------------------------------


 


10.3.2.     CEPHEID’S BREACH OF THIS AGREEMENT, INCLUDING WITHOUT LIMITATION ANY
REPRESENTATION AND  WARRANTY OF CEPHEID SET FORTH IN SECTION 9.


 


10.4.        IDI INTELLECTUAL PROPERTY RELEASE AND INDEMNITY.


 


10.4.1.     SUBJECT TO THE RESTRICTIONS SET FORTH IN THIS SECTION 10.4, AND
PROVIDED THE IDI RELEASED PARTIES (AS DEFINED BELOW) COMPLY WITH THEIR
OBLIGATIONS IN SECTION10.5, 10.6 AND 10.7 BELOW, IDI AGREES, FOR ITSELF AND ITS
AFFILIATES, TO DEFEND CEPHEID, ITS AFFILIATES AND THEIR DISTRIBUTORS AND
END-USER CUSTOMERS WHO PURCHASE IDI MANUFACTURED PRODUCTS (INDIVIDUALLY, A “IDI
RELEASED PARTY,” COLLECTIVELY “IDI RELEASED PARTIES”) FROM ANY CLAIM, DEMAND OR
CAUSE OF ACTION IN, AND TO INDEMNIFY AND HOLD HARMLESS THE IDI RELEASED PARTIES
FROM AND AGAINST ANY LIABILITIES RESULTING FROM, ANY LEGAL ACTION OR PROCEEDING
BROUGHT BY A THIRD PARTY AGAINST A IDI RELEASED PARTY TO THE EXTENT THAT SUCH
ACTION OR PROCEEDING IS BASED ON A CLAIM THAT (I) THE SALE OF THE IDI
MANUFACTURED PRODUCTS BY CEPHEID PURSUANT TO THE THIS AGREEMENT INFRINGES ANY
THIRD PARTY INTELLECTUAL PROPERTY RIGHTS; OR (II) THE USE BY A PURCHASER OF IDI
MANUFACTURED PRODUCTS FOR THEIR INTENDED PURPOSE INFRINGES ANY THIRD PARTY
INTELLECTUAL PROPERTY RIGHTS.


 


10.4.2.     REMEDY FOR INFRINGEMENT, RIGHTS OF IDI, EXCEPTIONS.  IF ANY IDI
MANUFACTURED PRODUCTS OR ANY PORTION THEREOF ARE SUBJECT TO A SUIT OR OTHER
LEGAL PROCEEDING CLAIMING THAT THE IDI MANUFACTURED PRODUCTS OR SUCH PORTION, OR
THEIR USAGE, INFRINGES A THIRD PARTY’S INTELLECTUAL PROPERTY RIGHT THAT IDI
INDEMNIFIES THE IDI RELEASED PARTIES FOR UNDER SECTION 10.4.1, OR IN IDI’S
OPINION IS (ARE) LIKELY TO BECOME SUBJECT OF SUCH A CLAIM, IDI SHALL USE ITS
BEST EFFORTS TO EITHER: (A) PROCURE FOR THE IDI RELEASED PARTY THE RIGHT TO
CONTINUE USING THE IDI MANUFACTURED PRODUCTS OR (B) SUBSTITUTE THE INFRINGING
IDI MANUFACTURED PRODUCTS WITH OTHER SUITABLE, NON-INFRINGING ASSAYS.  IDI SHALL
HAVE NO LIABILITY OR OBLIGATION HEREUNDER FOR ANY INFRINGEMENT BASED UPON: THE
USE OF IDI MANUFACTURED PRODUCTS IN COMBINATION WITH ANY PRODUCT NOT PROVIDED BY
IDI OR INTENDED FOR USE WITH IDI MANUFACTURED PRODUCTS EXCEPT AS CONTEMPLATED BY
THIS AGREEMENT, OR BASED UPON ANY MODIFICATION TO IDI MANUFACTURED PRODUCTS MADE
BY THE IDI RELEASED PARTY OR ITS AFFILIATES OR A THIRD PARTY EXCEPT AS
CONTEMPLATED BY THIS AGREEMENT, IF SUCH CLAIM WOULD NOT HAVE OCCURRED BUT FOR
SUCH COMBINATION OR MODIFICATION.


 


10.4.3.     EXCLUSIVE INTELLECTUAL PROPERTY LIABILITY OF IDI.  THE FOREGOING
STATES THE ENTIRE LIABILITY OF IDI, AND THE EXCLUSIVE REMEDY OF THE IDI RELEASED
PARTIES, FOR ANY INFRINGEMENT OR CLAIMED INFRINGEMENT OF PATENT, COPYRIGHT,
TRADE SECRET OR ANY OTHER INTELLECTUAL PROPERTY RIGHT.


 


10.5.        NOTICE; CHOICE OF ATTORNEY.  A PARTY THAT INTENDS TO CLAIM
INDEMNIFICATION UNDER THIS SECTION 10 (THE “INDEMNITEE”) WILL PROMPTLY NOTIFY
THE OTHER PARTY (THE “INDEMNITOR”) OF ANY LIABILITIES IN RESPECT OF WHICH THE
INDEMNITEE INTENDS TO CLAIM INDEMNIFICATION.  THE INDEMNITOR, AFTER IT
DETERMINES THAT INDEMNIFICATION IS REQUIRED OF IT, WILL ASSUME THE DEFENSE AND
SETTLEMENT THEREOF WITH COUNSEL OF ITS CHOICE, REASONABLY SATISFACTORY TO THE
OTHER PARTY.  AN INDEMNITEE WILL HAVE THE RIGHT TO RETAIN ITS OWN COUNSEL, WITH
THE REASONABLE FEES AND EXPENSES TO BE PAID BY THE INDEMNITOR IF INDEMNITOR DOES
NOT ASSUME THE DEFENSE OR IF REPRESENTATION OF SUCH INDEMNITEE BY THE COUNSEL
RETAINED BY THE INDEMNITOR WOULD BE INAPPROPRIATE DUE TO ACTUAL OR POTENTIAL
DIFFERING INTERESTS BETWEEN SUCH INDEMNITEE AND ANY OTHER PARTY REPRESENTED BY
COUNSEL.  THE INDEMNITEE’S FAILURE TO DELIVER NOTICE TO THE INDEMNITOR WITHIN A
REASONABLE TIME AFTER THE COMMENCEMENT OF ANY SUCH ACTION, IF PREJUDICIAL TO
INDEMNITOR’S ABILITY TO DEFEND THE ACTION, WILL RELIEVE THE INDEMNITOR OF ANY
LIABILITY TO THE INDEMNITEE UNDER THIS SECTION 10, BUT THE OMISSION TO DELIVER
NOTICE TO THE INDEMNITOR WILL NOT RELIEVE IT OF ANY LIABILITY THAT IT MAY HAVE
TO ANY INDEMNITEE OTHERWISE THAN UNDER THIS SECTION 10.


 


10.6.        CONSENT REQUIRED.  THE INDEMNITY PROVISIONS IN THIS SECTION 10 WILL
NOT APPLY TO AMOUNTS PAID IN SETTLEMENT OF ANY LIABILITIES IF THE SETTLEMENT IS
EFFECTED WITHOUT THE CONSENT OF THE INDEMNITOR. IN ADDITION, NEITHER PARTY SHALL
ENTER INTO ANY SETTLEMENT OR OTHERWISE RESOLVE ANY INFRINGEMENT MATTER IN A
MANNER THAT WOULD ADVERSELY IMPACT THE BUSINESS OF THE OTHER PARTY OR IN ANY
MANNER LIMIT THE OTHER PARTY’S RIGHTS WITHOUT SUCH PARTY’S PRIOR WRITTEN
CONSENT.

 

 

The symbol [***] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the commission.  Confidential treatment has
been requested with respect to the omitted portion.

 

--------------------------------------------------------------------------------


 


10.7.        COOPERATION.  THE INDEMNITEE UNDER THIS SECTION 10, ITS EMPLOYEES
AND AGENTS, WILL COOPERATE FULLY WITH THE INDEMNITOR AND ITS LEGAL
REPRESENTATIVES IN THE INVESTIGATIONS OF ANY ACTION, CLAIM OR LIABILITY COVERED
BY THIS INDEMNIFICATION.  IN THE EVENT THAT EACH PARTY CLAIMS INDEMNITY FROM THE
OTHER AND ONE PARTY IS FINALLY HELD LIABLE TO INDEMNIFY THE OTHER, THE
INDEMNITOR WILL ADDITIONALLY BE LIABLE TO PAY THE REASONABLE LEGAL COSTS AND
ATTORNEYS’ FEES INCURRED BY THE INDEMNITEE IN ESTABLISHING ITS CLAIM FOR
INDEMNITY.


 


10.8.        LIMITATION OF LIABILITY.  NOTWITHSTANDING ANYTHING CONTAINED IN
THIS AGREEMENT TO THE CONTRARY, IN NO EVENT SHALL CEPHEID OR IDI BE LIABLE TO
THE OTHER, WHETHER IN CONTRACT, TORT, WARRANTY, OR UNDER ANY STATUTE (INCLUDING
WITHOUT LIMITATION ANY TRADE PRACTICE, UNFAIR COMPETITION OR OTHER STATUTE OF
SIMILAR IMPORT) OR ON ANY OTHER BASIS, FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL,
SPECIAL, DAMAGES OF THE OTHER, OR FOR MULTIPLE OR PUNITIVE DAMAGES, WHETHER OR
NOT FORESEEABLE AND WHETHER OR NOT THE OTHER IS ADVISED OF THE POSSIBILITY OF
DAMAGES, INCLUDING, WITHOUT LIMITATION, ANY SUCH DAMAGES ARISING FROM OR RELATED
TO LOSS OF USE, LOSS OF DATA, FAILURE OR INTERRUPTION IN THE OPERATION OF ANY
EQUIPMENT, DELAY IN REPAIR OR REPLACEMENT, OR LOSS OF OPPORTUNITY OR GOODWILL. 
THE PARTIES AGREE THAT THE DAMAGES INDEMNIFIED UNDER SECTION 10 SHALL NOT BE
DEEMED INDIRECT, INCIDENTAL, CONSEQUENTIAL OR SPECIAL DAMAGES, OR MULTIPLE OR
PUNITIVE DAMAGES.


 


11.          GENERAL PROVISIONS


 


11.1.        FORCE MAJEURE.  EXCEPT AS MAY BE HEREIN OTHERWISE SPECIFICALLY
PROVIDED, NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR LOSS, INJURY, DELAY,
EXPENSES, DAMAGES, OR OTHER CASUALTY SUFFERED OR INCURRED BY THE OTHER PARTY DUE
TO A DELAY IN PERFORMING OR THE FAILURE TO PERFORM OBLIGATIONS HEREUNDER AS
RESULT OF TRADE DISPUTES, STRIKES, RIOTS, STORMS, EARTHQUAKES, FIRES, ACTS OF
GOD OR GOVERNMENT OR ANY CAUSE (WHETHER SIMILAR OR DISSIMILAR TO THE FOREGOING),
INCLUDING BUT NOT LIMITED TO ANY SHORTAGES OF POWER THAT IS NOT CAUSED BY THE
FAULT OR INACTION OF THE PARTY SEEKING TO BE EXCUSED FROM PERFORMANCE, BEYOND
THE REASONABLE CONTROL OF THE PARTY, PROVIDED, HOWEVER, THAT SUCH PARTY SHALL
HAVE GIVEN THE OTHER PARTY PROMPT NOTICE IN WRITING OF THE OCCURRENCE OF ANY
SUCH EVENTS OR CAUSES, AND OF THEIR DISCONTINUANCE, AND DILIGENTLY SEEKS TO
PERFORM AT THE EARLIEST REASONABLE OPPORTUNITY; AND FURTHER PROVIDED THAT THIS
SECTION 11.1 SHALL NOT APPLY TO ANY OBLIGATION TO PAY MONEY HEREUNDER.  ANY
MANDATE FROM A GOVERNMENTAL AUTHORITY REGARDING PRICING FOR ANY IDI MANUFACTURED
PRODUCTS SHALL BE CONSIDERED A FORCE MAJEURE EVENT. IF REQUESTED BY EITHER
PARTY, THE PARTIES WILL DISCUSS WHAT, IF ANY, MODIFICATION OF THE TERMS OF THIS
AGREEMENT MAY BE REQUIRED IN ORDER TO ARRIVE AT AN EQUITABLE SOLUTION SHOULD
PERFORMANCE BE MATERIALLY DELAYED OR PREVENTED BY EVENTS OF FORCE MAJEURE AS SET
FORTH IN THIS SECTION 11.1, BUT NEITHER PARTY SHALL HAVE AN OBLIGATION TO AMEND
THIS AGREEMENT.


 


11.2.        PUBLICITY.  NEITHER PARTY NOR ANY OF ITS AFFILIATES WILL ORIGINATE
ANY NEWS OR ANY OTHER PUBLIC DISCLOSURE RELATING TO THIS AGREEMENT WITHOUT THE
PRIOR WRITTEN APPROVAL OF THE OTHER PARTY.  A PARTY MAY ISSUE A PRESS RELEASE AS
SOON AS FEASIBLE AFTER THE EFFECTIVE DATE, WHEREIN THE TEXT OF SUCH PRESS
RELEASE SHALL BE AGREED TO BY THE OTHER PARTY.


 


11.3.        GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUCTED,
PERFORMED, AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE PROVINCE OF ONTARIO,
CANADA WITHOUT REGARD TO ITS CONFLICTS OF LAW PRINCIPLES.  THE PARTIES HEREBY
SPECIFICALLY EXCLUDE THE APPLICATION OF THE CONVENTION FOR THE INTERNATIONAL
SALE OF GOODS.


 


11.4.        SEVERABILITY. IF A COURT OR AN ARBITRATOR OF COMPETENT JURISDICTION
HOLDS ANY PROVISION OF THIS AGREEMENT TO BE ILLEGAL, UNENFORCEABLE, OR INVALID,
IN WHOLE OR IN PART FOR ANY REASON, THAT PROVISION WILL BE DEEMED SEVERED FROM
THE REST OF THE AGREEMENT, AND THE VALIDITY AND ENFORCEABILITY OF THE REMAINING
PROVISIONS, OR PORTIONS THEREOF, WILL NOT BE AFFECTED.

 

 

The symbol [***] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the commission.  Confidential treatment has
been requested with respect to the omitted portion.

 

--------------------------------------------------------------------------------


 


11.5.        ENTIRE AGREEMENT. THIS AGREEMENT AND ANY EXHIBITS AND SCHEDULES
REFERRED TO IN THIS AGREEMENT CONSTITUTE THE FINAL, COMPLETE, AND EXCLUSIVE
STATEMENT OF THE TERMS OF THE AGREEMENT BETWEEN THE PARTIES PERTAINING TO THE
SUBJECT MATTER OF THIS AGREEMENT AND SUPERSEDE ALL PRIOR AND CONTEMPORANEOUS
UNDERSTANDINGS OR AGREEMENTS OF THE PARTIES AS TO SUCH SUBJECT MATTER, INCLUDING
BY NOT LIMITED TO THE LETTER AGREEMENT DATED FEBRUARY 21, 2003.  NO PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, NOR IS ANY PARTY RELYING ON, ANY
REPRESENTATION OR WARRANTY OUTSIDE THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT.


 


11.6.        MODIFICATION OF AGREEMENT.  NO TERMS OR CONDITIONS OF THIS
AGREEMENT WILL BE VARIED OR MODIFIED BY ANY PRIOR OR SUBSEQUENT STATEMENT,
CONDUCT OR ACT OF EITHER OF THE PARTIES, EXCEPT THAT THE PARTIES MAY SUPPLEMENT,
AMEND, OR MODIFY THIS AGREEMENT BY WRITTEN INSTRUMENTS SPECIFICALLY REFERRING
TO, AND EXECUTED IN THE SAME MANNER AS, THIS AGREEMENT.


 


11.7.        ASSIGNMENT.  NEITHER PARTY HAS THE POWER TO ASSIGN NOR MAY ASSIGN
THIS AGREEMENT NOR ANY INTEREST HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF
THE OTHER PARTY, EXCEPT THAT WITHOUT OBTAINING THE CONSENT OF THE OTHER PARTY
EITHER PARTY MAY ASSIGN THIS AGREEMENT OR ANY OF ITS RIGHTS OR OBLIGATIONS TO
(I) ANY AFFILIATE OF SUCH PARTY, (II) ANY THIRD PARTY WITH WHICH IT MAY MERGE OR
CONSOLIDATE OR WHO ACQUIRES MORE THAN FIFTY PERCENT (50%) OF ITS OUTSTANDING
VOTING SECURITIES, OR (III) PROVIDED THAT PRIOR TO THE EFFECTIVE DATE OF
ASSIGNMENT THE PROSPECTIVE ASSIGNEE AGREES WITH THE NON-ASSIGNING PARTY IN
WRITING TO BE SUBJECT TO AND BOUND BY, AND TO PERFORM, ALL OF THE ASSIGNOR’S
OBLIGATIONS AND COVENANTS IN THIS AGREEMENT, TO ANY THIRD PARTY TO WHICH IT MAY
TRANSFER ALL OR SUBSTANTIALLY ALL OF ITS ASSETS AND/OR RIGHTS TO WHICH THIS
AGREEMENT RELATES.  ANY UNAUTHORIZED ASSIGNMENT WILL BE VOID AND OF NO FORCE AND
EFFECT.  WHETHER OR NOT A PARTY CONSENTS TO ANY TRANSFER OR ASSIGNMENT BY THE
OTHER PARTY, NO TRANSFER OR ASSIGNMENT OF THIS AGREEMENT SHALL RELIEVE THE
ASSIGNOR FROM, AND THE ASSIGNOR SHALL REMAIN FULLY AND PRIMARILY LIABLE FOR, THE
LIABILITIES, OBLIGATIONS AND COVENANTS OF THE ASSIGNOR UNDER THIS AGREEMENT. 
SUBJECT TO THE FOREGOING, THE RIGHTS AND LIABILITIES OF THE PARTIES WILL BIND
AND INURE TO THE BENEFIT OF THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 


11.8.        RELATIONSHIP.  NOTHING CONTAINED IN THIS AGREEMENT WILL BE
CONSTRUED TO MAKE THE PARTIES PARTNERS, JOINT VENTURERS, PRINCIPLES, AGENTS OR
EMPLOYEES OF THE OTHER.  NEITHER PARTY WILL HAVE THE RIGHT, POWER, OR AUTHORITY,
EXPRESS OR IMPLIED, TO BIND THE OTHER PARTY.


 


11.9.        WAIVER. NO WAIVER OF A BREACH, FAILURE OF ANY CONDITION, OR ANY
RIGHT OR REMEDY, CONTAINED IN OR GRANTED BY THE PROVISIONS OF THIS AGREEMENT
WILL BE EFFECTIVE UNLESS IT IS IN WRITING AND SIGNED BY THE PARTY WAIVING THE
BREACH, FAILURE, RIGHT OR REMEDY.  NO WAIVER OF ANY BREACH, FAILURE, RIGHT OR
REMEDY WILL BE DEEMED A WAIVER OF ANY OTHER BREACH, FAILURE, RIGHT OR REMEDY,
WHETHER OR NOT SIMILAR, NOR WILL ANY WAIVER CONSTITUTE A CONTINUING WAIVER
UNLESS THE WRITING SO SPECIFIES.


 


11.10.      COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, AND EACH COUNTERPART WILL BE DEEMED AN ORIGINAL INSTRUMENT, BUT
ALL COUNTERPARTS TOGETHER WILL CONSTITUTE BUT ONE AGREEMENT.


 


11.11.      NO LIMITATIONS ON BUSINESS, ETC.  EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT, NOTHING IN THIS AGREEMENT SHALL BE DEEMED TO RESTRICT EITHER
IDI’S OR CEPHEID’S FREEDOM AND RIGHT TO MANUFACTURE AND SELL PRODUCTS TO
WHOMEVER THEY CHOSE, OR TO ENGAGE OTHERS TO DO SO OR TO CONTRACT WITH OTHER
MANUFACTURERS AND SUPPLIERS FOR THE PROCUREMENT OF PRODUCTS OF ANY KIND OR
DESCRIPTION, SUBJECT TO OBTAINING REQUIRED INTELLECTUAL PROPERTY RIGHTS.  EXCEPT
AS OTHERWISE PROVIDED IN THIS AGREEMENT, OR ANOTHER WRITTEN AGREEMENT BETWEEN
THE PARTIES, EACH PARTY SHALL HAVE ABSOLUTE DISCRETION IN DETERMINING AND
CONDUCTING ITS PROMOTIONAL, SALES, MARKETING AND DISTRIBUTION ACTIVITIES.


 


11.12.      COUNTING DAYS.  UNLESS OTHERWISE SPECIFIED, “DAYS” WILL BE
CONSIDERED CALENDAR DAYS.  CALENDAR DAYS WILL BE COUNTED BY EXCLUDING THE FIRST
DAY AND INCLUDING THE LAST DAY, UNLESS THE LAST DAY IS A SATURDAY, SUNDAY, OR A
LEGAL HOLIDAY RECOGNIZED IN THE STATE OF CALIFORNIA AND THEN IT WILL BE
EXCLUDED.  “BUSINESS DAYS” WILL EXCLUDE SATURDAYS, SUNDAYS, AND ALL LEGAL
HOLIDAYS RECOGNIZED IN THE PROVINCES OF ONTARIO AND QUEBEC, CANADA AND IN THE
STATE OF CALIFORNIA.

 

 

The symbol [***] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the commission.  Confidential treatment has
been requested with respect to the omitted portion.

 

--------------------------------------------------------------------------------


 


11.13.      NOTICES.


 


11.13.1.   SUFFICIENT NOTICE. ALL NOTICES, REQUESTS, DEMANDS, OR OTHER
COMMUNICATIONS UNDER THIS AGREEMENT WILL BE IN WRITING. NOTICE WILL BE
SUFFICIENTLY GIVEN FOR ALL PURPOSES AS FOLLOWS:


 

(A)    when personally delivered to the recipient, notice is effective on
delivery;

 

(B)        when mailed certified mail, return receipt requested, notice is
effective on receipt, if delivery is confirmed by a return receipt;

 

(C)        when delivered by Federal Express/Airborne/United Parcel Service/DHL
WorldWide, or United States Express Mail, charges prepaid or charged to the
sender’s account, notice is effective on delivery, if delivery is confirmed by
the delivery service; and

 

(D)        when sent by telex or fax to the telex or fax number shown below, or
if such telex or fax number is inoperative, the last telex or fax number of the
recipient known to the Party giving notice, notice is effective on receipt,
provided that

 

(1)     a duplicate copy of the notice is promptly given by first-class or
certified mail or by overnight delivery, or

 

(2)     the fax is acknowledged as received by the receiving Party’s fax
machine.

 

Any notice given by telex or fax will be deemed received on the next business
day if it is received after 5:00 p.m. (recipient’s time) or on a non-business
day.

 


11.13.2.   NOTICE REFUSED, UNCLAIMED, OR UNDELIVERABLE. ANY CORRECTLY ADDRESSED
NOTICE THAT IS REFUSED, UNCLAIMED, OR UNDELIVERABLE BECAUSE OF AN ACT OR
OMISSION OF THE PARTY TO BE NOTIFIED WILL BE DEEMED EFFECTIVE AS OF THE FIRST
DATE THAT SAID NOTICE WAS REFUSED, UNCLAIMED, OR DEEMED UNDELIVERABLE BY THE
POSTAL AUTHORITIES, MESSENGER, OR OVERNIGHT DELIVERY SERVICE.


 


11.13.3.   ADDRESSES. ADDRESSES FOR PURPOSE OF GIVING NOTICE ARE AS SET FORTH
IMMEDIATELY BELOW, OR SUCH OTHER ADDRESSES AS MAY BE DESIGNATED IN WRITING BY
THE PARTIES FROM TIME TO TIME DURING THE TERM OF THIS AGREEMENT:

 

 

If to Cepheid:

Cepheid

 

904 Caribbean Drive

 

Sunnyvale, CA 94089

 

FAX No.: 408-435-9342

 

Attn.: Chief Executive Officer

 

 

If to IDI:

Infectio Diagnostic (I.D.I.) Inc.

 

2050 Rene Levesque Blvd. West, Suite 400

 

Sainte-Foy, Quebec

 

Canada G1V 2K8

 

FAX No.: 418-681-5254

 

Attn.: Chief Executive Officer

 


11.13.4.   LATE PAYMENT.  IF PAYMENT DUE A PARTY IS NOT RECEIVED BY THE DUE
DATE, THE PARTY TO WHOM PAYMENT IS DUE MAY ASSESS AND THE OTHER PARTY AGREES TO
PAY A LATE PAYMENT CHARGE AT THE RATE OF 1% PER MONTH (12% PER YEAR) OR THE
MAXIMUM LEGAL RATE, WHICHEVER IS LESS, OF THE AMOUNT DUE FROM THE DUE DATE TO
THE DATE OF PAYMENT.

 

 

The symbol [***] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the commission.  Confidential treatment has
been requested with respect to the omitted portion.

 

--------------------------------------------------------------------------------


 


11.14.      COSTS.  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT,
CEPHEID AND IDI SHALL EACH BE SOLELY RESPONSIBLE FOR AND BEAR ALL OF ITS OWN
RESPECTIVE EXPENSES, INCLUDING, WITHOUT LIMITATION, EXPENSES OF LEGAL COUNSEL,
ACCOUNTANTS AND OTHER ADVISORS, INCURRED AT ANY TIME IN CONNECTION WITH
NEGOTIATING, PURSUING OR CONSUMMATING THIS AGREEMENT, AND THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR ANY SUCH OTHER AGREEMENTS.


 


11.15.      DISPUTE RESOLUTION. ANY CONTROVERSY, CLAIM OR DISPUTE ARISING OUT OF
OR RELATING TO THIS AGREEMENT, INCLUDING WITHOUT LIMITATION, THE CONSTRUCTION,
INTERPRETATION, VALIDITY, ENFORCEMENT, PERFORMANCE, LACK OR FAILURE OF
PERFORMANCE OR BREACH OF THIS AGREEMENT, OR THE RIGHTS, DUTIES OR LIABILITIES OF
A PARTY UNDER THIS AGREEMENT, THAT CANNOT BE RESOLVED BY AGREEMENT OF THE
DIVISIONS IN CHARGE OF THE TRANSACTION INVOLVED OF THE PARTIES WITHIN FIFTEEN
(15) DAYS OF THE MATTER BEING RAISED, AND EITHER PARTY WISHES TO PURSUE THE
MATTER, THE CONTROVERSY, CLAIM OR DISPUTE SHALL BE SETTLED IN ACCORDANCE WITH
EXHIBIT B.


 


11.16.      CONTINUATION AFTER ACQUISITION OR BREACH.  IN THE EVENT THAT (I)
THIS AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTIONS 8.2.1 (DUE TO THE
INSOLVENCY OR BANKRUPTCY OF IDI), OR IN ACCORDANCE WITH SECTION 8.2.2 (AS A
RESULT OF IDI’S MATERIAL UNCURED BREACH OF ITS OBLIGATIONS UNDER THIS
AGREEMENT); OR (II) IDI IS ACQUIRED BY A THIRD PARTY AND SUCH THIRD PARTY FAILS
TO FULFILL THE OBLIGATIONS SET FORTH IN THIS AGREEMENT, CEPHEID SHALL BE
ENTITLED TO EXERCISE ITS RIGHTS UNDER THE LICENSES SET FORTH IN SECTION 2 OF
THIS AGREEMENT TO CONTINUE TO SELL THOSE IDI MANUFACTURED PRODUCTS IN CEPHEID’S
POSSESSION AT THE TIME THE FOREGOING EVENTS OCCUR.


 

The Parties, through their authorized officers, have executed this Agreement as
of the Effective Date.

 

 

CEPHEID

INFECTIO DIAGNOSTIC (I.D.I.) INC.

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Date Signed:

 

 

Date Signed:

 

 

 

 

The symbol [***] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the commission.  Confidential treatment has
been requested with respect to the omitted portion.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Target Assays

 

Organism or Syndrome

 

[***]

[***]

[***]

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Mediation

 

1.             The Parties shall attempt to resolve any dispute arising out of
relating to this Agreement promptly by negotiation between executives who have
authority to settle the controversy.

 

2.             If the Parties do not resolve the dispute within 45 days of
undertaking negotiation thereof, either Party may refer the Dispute for
mediation by JAMS or its successor by providing to JAMS and the other Party a
written request for mediation, setting forth the details of the dispute and the
relief requested.  Each Party must then participate in the mediation in good
faith and share equally in its costs.  The mediation will be conducted in
accordance with JAMS mediation rules and procedures by: (i) a mediator agreed by
the Parties selected from JAMS’ panel of neutrals; or (ii) if the Parties do not
agree on a mediator, a mediator nominated by JAMS.  All offers, promises,
conduct and statements, whether oral or written, made in the course of the
mediation by any of the Parties, their agents, employees, experts and attorneys,
and by the mediator and any JAMS employees, are confidential, privileged and
inadmissible for any purpose, in any litigation or other proceeding involving
the Parties, provided that evidence that is otherwise admissible or discoverable
shall not be rendered inadmissible or non-discoverable as a result of its use in
the mediation.  The mediation shall take place in New York, New York, United
States of America.

 

3.             If the dispute has not been resolved by non-binding means as
provided herein within 90 days of the initiation of such procedure, either Party
may pursue available remedies, including litigation.

 

4.             Notwithstanding the foregoing, each Party shall have right before
or during negotiation or mediation to seek and obtain from the appropriate court
provisional remedies such as attachment, preliminary injunction, replevin, etc.,
to avoid irreparable harm, maintain the status quo or preserve the subject
matter of the negotiations or mediation.

 

--------------------------------------------------------------------------------
